
	
		II
		110th CONGRESS
		1st Session
		S. 1545
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Salazar (for
			 himself, Mr. Alexander,
			 Mr. Pryor, Mr.
			 Bennett, Mr. Casey,
			 Mr. Gregg, Mrs.
			 Lincoln, Mr. Sununu, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To implement the recommendations of the Iraq Study
		  Group.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iraq Study Group Recommendations
			 Implementation Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)On March 15,
			 2006, the Iraq Study Group was created at the request of a bipartisan group of
			 members of Congress.
			(2)The United States
			 Institute of Peace was designated as the facilitating organization for the Iraq
			 Study Group with the support of the Center for the Study of the Presidency, the
			 Center for Strategic and International Studies, and the James A. Baker III
			 Institute for Public Policy at Rice University.
			(3)The Iraq Study
			 Group was composed of a bipartisan group of senior individuals who have had
			 distinguished careers in public service. The Group was co-chaired by former
			 Secretary of State James A. Baker, III and former chairman of the House Foreign
			 Affairs Committee Lee H. Hamilton, and the other members were former Secretary
			 of State Lawrence S. Eagleburger; Vernon E. Jordan, Jr, the Senior Managing
			 Director of Lazard, Freres and Company; former Attorney General Edwin Meese
			 III; former Supreme Court Associate Justice Sandra Day O’Connor; former White
			 House Chief of Staff Leon E. Panetta; former Secretary of Defense William J.
			 Perry; United States Senator Charles S. Robb; and United States Senator Alan K.
			 Simpson.
			(4)On June 15, 2006,
			 President George W. Bush signed into law the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234), which provided $1,000,000 to the United
			 States Institute of Peace for activities in support of the Iraq Study
			 Group.
			(5)The Iraq Study
			 Group consulted nearly 200 leading officials and experts, including the senior
			 members of the Government of Iraq, the United States Government, and key
			 coalition partners and received advice from more than 50 distinguished scholars
			 and experts from a variety of fields who conducted working groups in the areas
			 of economy and reconstruction, military and security, political development,
			 and the strategic environment in Iraq and the Middle East.
			(6)While the Iraq
			 Study Group recommended shifting the primary mission of United States military
			 forces in Iraq from combat to training, and while the Iraq Study Group
			 described actions and conditions that could allow for a redeployment of troops
			 not necessary for force protection out of Iraq by the first quarter of 2008,
			 the Iraq Study Group did not set a fixed timetable for withdrawal and said it
			 could support a short-term redeployment of United States combat forces,
			 complemented by comprehensive political, economic, and diplomatic efforts, to
			 stabilize Baghdad or to speed up the mission of training and equipping Iraqis
			 if the United States commander in Iraq determines that such steps would be
			 effective.
			(7)The report of the
			 Iraq Study Group includes a letter from the co-chairs of the Iraq Study Group,
			 James A. Baker, III and Lee H. Hamilton, which states, Our political
			 leaders must build a bipartisan approach to bring a responsible conclusion to
			 what is now a lengthy and costly war. Our country deserves a debate that prizes
			 substance over rhetoric, and a policy that is adequately funded and
			 sustainable. The President and Congress must work together. Our leaders must be
			 candid and forthright with the American people in order to win their
			 support.
			(8)The Republicans
			 and Democrats who comprised the Iraq Study Group reached compromise and
			 consensus and unanimously concluded that their recommendations offer a new way
			 forward for the United States in Iraq and the region, and are comprehensive and
			 need to be implemented in a coordinated fashion.
			3.Sense of
			 Congress on implementation of Iraq Study Group recommendationsIt is the sense of Congress that the
			 President and Congress should agree that the way forward in Iraq is to
			 implement the comprehensive set of recommendations of the Iraq Study Group,
			 particularly those specifically described in this Act, and the President should
			 formulate a comprehensive plan to do so.
		4.Sense of
			 Congress on diplomatic efforts in IraqIt is the sense of Congress that, consistent
			 with the recommendations of the Iraq Study Group, the United States Government
			 should—
			(1)establish a
			 New Diplomatic Offensive to deal with the problems of Iraq and
			 of the region;
			(2)support the unity
			 and territorial integrity of Iraq;
			(3)encourage other
			 countries in the region to stop the destabilizing interventions and actions of
			 Iraq’s neighbors;
			(4)secure the
			 borders of Iraq, including through the use of joint patrols with neighboring
			 countries;
			(5)prevent the
			 expansion of the instability and conflict beyond the borders of Iraq;
			(6)promote economic
			 assistance, commerce, trade, political support, and, if possible, military
			 assistance for the Government of Iraq from non-neighboring Muslim
			 nations;
			(7)energize the
			 governments of other countries to support national political reconciliation in
			 Iraq;
			(8)encourage the
			 governments of other countries to validate the legitimate sovereignty of Iraq
			 by resuming diplomatic relations, where appropriate, and reestablishing
			 embassies in Baghdad;
			(9)assist the
			 Government of Iraq in establishing active working embassies in key capitals in
			 the region;
			(10)help the
			 Government of Iraq reach a mutually acceptable agreement on the future of
			 Kirkuk;
			(11)assist the
			 Government of Iraq in achieving certain security, political, and economic
			 milestones, including better performance on issues such as national
			 reconciliation, equitable distribution of oil revenues, and the dismantling of
			 militias;
			(12)encourage the
			 holding of a meeting or conference in Baghdad, supported by the United States
			 and the Government of Iraq, of the Organization of the Islamic Conference or
			 the Arab League, both to assist the Government of Iraq in promoting national
			 reconciliation in Iraq and to reestablish their diplomatic presence in
			 Iraq;
			(13)seek the
			 creation of the Iraq International Support Group to assist Iraq in ways the
			 Government of Iraq would desire, attempting to strengthen Iraq’s
			 sovereignty;
			(14)engage directly
			 with the Governments of Iran and Syria in order to obtain their commitment to
			 constructive policies toward Iraq and other regional issues;
			(15)provide
			 additional political, economic, and military support for Afghanistan including
			 resources that might become available as United States combat forces are
			 redeployed from Iraq;
			(16)remain in
			 contact with the Iraqi leadership, conveying the clear message that there must
			 be action by the Government of Iraq to make substantial progress toward the
			 achievement of the milestones described in section 11, and conveying in as much
			 detail as possible the substance of these exchanges in order to keep the
			 American people, the Iraqi people, and the people of countries in the region
			 well informed of progress in these areas;
			(17)make clear the
			 willingness of the United States Government to continue training, assistance,
			 and support for Iraq’s security forces, and to continue political, military,
			 and economic support for the Government of Iraq until Iraq becomes more capable
			 of governing, defending, and sustaining itself;
			(18)make clear that,
			 should the Government of Iraq not make substantial progress toward the
			 achievement of the milestones described in section 11, the United States shall
			 reduce its political, military, or economic support for the Government of
			 Iraq;
			(19)make clear that
			 the United States Government does not seek to establish permanent military
			 bases in Iraq;
			(20)restate that the
			 United States Government does not seek to control the oil resources of
			 Iraq;
			(21)make active
			 efforts to engage all parties in Iraq, with the exception of al Qaeda;
			(22)encourage
			 dialogue between sectarian communities and press religious leaders inside and
			 outside of Iraq to speak out on behalf of peace and reconciliation;
			(23)support the
			 presence of neutral international experts as advisors to the Government of Iraq
			 on the processes of disarmament, demobilization, and reintegration of militias
			 and other armed groups not under the control of the Government of Iraq;
			 and
			(24)ensure that
			 reconstruction efforts in Iraq consist of great involvement by and with
			 international partners that actively participate in the design and construction
			 of projects.
			5.Statement of
			 policy on security and military forcesIt shall be the policy of the United States
			 to formulate and implement with the Government of Iraq a plan, consistent with
			 the recommendations of the Iraq Study Group, that—
			(1)gives the highest
			 priority to the training, equipping, advising, and support for security and
			 military forces in Iraq and to supporting counterterrorism operations in Iraq;
			 and
			(2)supports the
			 providing of more and better equipment for the Iraqi Army by encouraging the
			 Government of Iraq to accelerate its requests under the Foreign Military Sales
			 program and, as United States combat brigades redeploy from Iraq, provides for
			 the transfer of certain United States military equipment to Iraqi
			 forces.
			6.Statement of
			 policy on strengthening the United States militaryIt
			 shall be the policy of the United States to formulate and implement a plan,
			 consistent with the recommendations of the Iraq Study Group, that—
			(1)directs the
			 Secretary of Defense to build healthy relations between the civilian and
			 military sectors, by creating an environment where senior military leaders feel
			 free to offer independent advice to the civilian leadership of the United
			 States Government;
			(2)emphasizes
			 training and education programs for the forces that have returned to the United
			 States in order to restore the United States Armed Forces to a high level of
			 readiness for global contingencies;
			(3)provides
			 sufficient funds to restore military equipment to full functionality over the
			 next 5 years; and
			(4)assesses the full
			 future budgetary impact of the war in Iraq and its potential impact on—
				(A)the future
			 readiness of United States military forces;
				(B)the ability of
			 the United States Armed Forces to recruit and retain high-quality
			 personnel;
				(C)needed
			 investments in military procurement and in research and development; and
				(D)the budgets of
			 other Federal agencies involved in the stability and reconstruction effort in
			 Iraq.
				7.Statement of
			 policy on police and criminal justice in IraqIt shall be the policy of the United States
			 to formulate and implement with the Government of Iraq a plan, consistent with
			 the recommendations of the Iraq Study Group, that—
			(1)transfers the
			 Iraqi National Police to the Ministry of Defense, where the police commando
			 units will become part of the new Iraqi Army;
			(2)transfers the
			 Iraqi Border Police to the Ministry of Defense, which would have total
			 responsibility for border control and external security;
			(3)establishes
			 greater responsibility for the Iraqi Police Service to conduct criminal
			 investigations and expands its cooperation with other elements in the judicial
			 system in Iraq in order to better control crime and protect Iraqi
			 civilians;
			(4)establishes a
			 process of organizational transformation, including efforts to expand the
			 capability and reach of the current major crime unit, to exert more authority
			 over local police forces, and to give sole authority to the Ministry of the
			 Interior to pay police salaries and disburse financial support to local
			 police;
			(5)proceeds with
			 efforts to identify, register, and control the Facilities Protection
			 Service;
			(6)directs the
			 Department of Defense to continue its mission to train Iraqi National Police
			 and the Iraqi Border Police, which shall be placed within the Iraqi Ministry of
			 Defense;
			(7)directs the
			 Department of Justice to proceed with the mission of training the police forces
			 remaining under the Ministry of the Interior;
			(8)provides for
			 funds from the Government of Iraq to expand and upgrade communications
			 equipment and motor vehicles for the Iraqi Police Service;
			(9)directs the
			 Attorney General to lead the work of organizational transformation in the
			 Ministry of the Interior and creates a strategic plan and standard
			 administrative procedures, codes of conduct, and operational measures for
			 Iraqis; and
			(10)directs the
			 Attorney General to establish courts, train judges, prosecutors, and
			 investigators, and create strongly supported and funded institutions and
			 practices in Iraq to fight corruption.
			8.Statement of
			 policy on oil sector in IraqIt shall be the policy of the United States
			 to formulate and implement with the Government of Iraq a plan, consistent with
			 the recommendations of the Iraq Study Group, that—
			(1)provides
			 technical assistance in drafting legislation to implement the February 27,
			 2007, agreement by Iraq’s Council of Ministers on principles for the equitable
			 sharing of oil resources and revenues;
			(2)encourages the
			 Government of Iraq to accelerate contracting for the comprehensive oil well
			 work-overs in the southern fields needed to increase oil production, while
			 ensuring that the United States no longer funds such infrastructure
			 projects;
			(3)supports the
			 Iraqi military and private security forces in their efforts to protect oil
			 infrastructure and contractors;
			(4)implements
			 metering at both ends of the oil supply line to immediately improve
			 accountability in the oil sector;
			(5)in conjunction
			 with the International Monetary Fund, encourages the Government of Iraq to
			 reduce subsidies in the energy sector;
			(6)encourages
			 investment in Iraq’s oil sector by the international community and by
			 international energy companies;
			(7)assists Iraqi
			 leaders to reorganize the national oil industry as a commercial enterprise, in
			 order to enhance efficiency, transparency, and accountability;
			(8)encourages the
			 Government of Iraq to post all oil contracts, volumes, and prices on the
			 Internet so that Iraqis and outside observers can track exports and export
			 revenues;
			(9)supports the
			 efforts of the World Bank to ensure that best practices are used in
			 contracting; and
			(10)provides
			 technical assistance to the Ministry of Oil for enhancing maintenance,
			 improving the payments process, managing cash flows, improving contracting and
			 auditing, and updating professional training programs for management and
			 technical personnel.
			9.Statement of
			 policy on improving assistance programs in IraqIt shall be the policy of the United States
			 to formulate and implement a plan, consistent with the recommendations of the
			 Iraq Study Group, that—
			(1)provides for the
			 United States to take the lead in funding assistance requests from the United
			 Nations High Commissioner for Refugees and other humanitarian agencies;
			(2)creates a new
			 Senior Advisor for Economic Reconstruction in Iraq reporting to the President,
			 with the authority to bring interagency unity of effort to the policy, budget,
			 and implementation of economic reconstruction programs in Iraq and the
			 authority to serve as the principal point of contact with United States
			 partners in the overall reconstruction effort;
			(3)gives the chief
			 of mission in Iraq the authority to spend significant funds through a program
			 structured along the lines of the Commander’s Emergency Response Program, with
			 the authority to rescind funding from programs and projects—
				(A)in which the
			 Government of Iraq is not demonstrating effective partnership; or
				(B)that do not
			 demonstrate substantial progress toward achievement of the milestones described
			 in section 11;
				(4)authorizes and
			 implements a more flexible security assistance program for Iraq, breaking down
			 the barriers to effective interagency cooperation; and
			(5)grants authority
			 to merge United States assistance with assistance from international donors and
			 Iraqi participants for the purpose of carrying out joint assistance
			 projects.
			10.Statement of
			 policy on budget preparation, presentation, and reviewIt shall be the policy of the United States
			 to formulate and implement a plan, consistent with the recommendations of the
			 Iraq Study Group, that—
			(1)directs the
			 President to include the costs for the war in Iraq in the annual budget
			 request;
			(2)directs the
			 Secretary of State, the Secretary of Defense, and the Director of National
			 Intelligence to provide United States military and civilian personnel in Iraq
			 the highest possible priority in obtaining professional language proficiency
			 and cultural training;
			(3)directs the
			 United States Government to provide for long-term training for Federal agencies
			 that participate in complex stability operations like those in Iraq and
			 Afghanistan;
			(4)creates training
			 for United States Government personnel to carry out civilian tasks associated
			 with complex stability operations; and
			(5)directs the
			 Director of National Intelligence and the Secretary of Defense to devote
			 greater analytic resources to understanding the threats and sources of violence
			 in Iraq and institute immediate changes in the collection of data and violence
			 and the sources of violence to provide a more accurate picture of events on the
			 ground in Iraq.
			11.Conditions for
			 continued United States support in Iraq
			(a)In
			 generalIt shall be the policy of the United States to condition
			 continued United States political, military and economic support for Iraq upon
			 the demonstration by the Government of Iraq of sufficient political will and
			 the making of substantial progress toward achieving the milestones described in
			 subsection (b), and to base the decision to transfer command and control over
			 Iraqi security forces units from the United States to Iraq in part upon such
			 factors.
			(b)MilestonesThe
			 milestones referred to in subsection (a) are the following:
				(1)Promptly
			 establishing a fair process for considering amendments to the constitution of
			 Iraq that promote lasting national reconciliation in Iraq.
				(2)Enacting
			 legislation or establishing other mechanisms to revise the de-Baathification
			 laws in Iraq to encourage the employment in the Government of Iraq of qualified
			 professionals, irrespective of ethnic or political affiliation, including
			 ex-Baathists who were not leading figures of the Saddam Hussein regime.
				(3)Enacting
			 legislation or establishing other binding mechanisms to ensure the sharing of
			 all Iraqi oil revenues among all segments of Iraqi society in an equitable
			 manner.
				(4)Holding free and
			 fair provincial elections in Iraq at the earliest date practicable.
				(5)Enacting
			 legislation or establishing other mechanisms to ensure the rights of women and
			 the rights of all minority communities in Iraq are protected.
				12.Sense of
			 Congress on redeployment of United States forces from IraqIt is the sense of Congress that—
			(1)with the implementation of the policies
			 specified in sections 5 through 11 and the engagement in the increased
			 diplomatic efforts specified in section 4, and as additional Iraqi brigades are
			 being deployed, and subject to unexpected developments in the security
			 situation on the ground, all United States combat brigades not necessary for
			 force protection could be redeployed from Iraq by the first quarter of 2008,
			 except for those that are essential for—
				(A)protecting United
			 States and coalition personnel and infrastructure;
				(B)training,
			 equipping, and advising Iraqi forces;
				(C)conducting
			 targeted counterterrorism operations;
				(D)search and
			 rescue; and
				(E)rapid reaction
			 and special operations; and
				(2)the redeployment
			 should be implemented as part of a comprehensive diplomatic, political, and
			 economic strategy that includes sustained engagement with Iraq’s neighbors and
			 the international community for the purpose of working collectively to bring
			 stability to Iraq.
			13.Report on
			 policy implementationNot
			 later than 90 days after the date of the enactment of this Act, and every 90
			 days thereafter, the President shall submit to Congress a report on the actions
			 that have been taken to implement the policies specified in sections 4 through
			 11.
		
